Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Anthony Brown appeals the district court’s February 3, 2016, order denying his motion for relief filed in his criminal case. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Brown, No. 1:03-cr-00612-TSE-1 (E.D. Va. Feb. 3, 2016). We deny Brown’s motion for appointment of counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED